This opinion is subject to administrative correction before final disposition.




                                 Before
                   HITESMAN, GASTON, and RUSSELL,
                        Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                    Jonathan E. CARRIKER
       Aviation Boatswain’s (Handler) Airman (E-3), U.S. Navy
                              Appellant

                              No. 201900205

                          Decided: 30 October 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judges: Commander Derek Butler, JAGC, USN (arraign-
   ment); Commander Hayes Larson, JAGC, USN (trial). Sentence ad-
   judged 13 March 2019 by a general court-martial convened at Naval
   Station Norfolk, Virginia, consisting of a military judge sitting alone.
   Sentence approved by the convening authority: reduction to E-1, con-
   finement for 12 months, and a dishonorable discharge.
   For Appellant: Captain Marcus N. Fulton, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
                  United States v. Carriker, No. 201900205


and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                     2